DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowance corrects IDS dated 7/13/2022.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the closest prior art D1 – (US 2012070619 A1) and D2 – (WO 2015108544), as also indicated by the ISR (also included with the Applicant’s IDS, received on 01/29/2020), fail to teach either alone or in combination, a method of forming a 3D printing build material mixture, comprising: exposing an untreated polymer or polymer composite build material to a partial thermal cycle involving heating the untreated polymer or polymer composite build material to a temperature ranging from 25 degree C to about 5 degree C below melting point of a polymer component of the untreated polymer or polymer composite build material ….cooling the preconditioned polymer or polymer composite build material and mixing the preconditioned polymer or polymer composite build material with a corresponding recycled or polymer composite build material thereby forming 3D printing build mixture.
	As per claim 1, the above references fails to teach   that polymer or polymer composite build material is selected, wherein percent crystallinity of the preconditioned polymer or polymer composite build material is selected, wherein percent crystallinity of the preconditioned polymer or polymer composite build material is reduced by a volume percentage ranging from about 0.5% to about 3% compared to a percent crystallinity of a corresponding untreated polymer or polymer composite build material. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743